                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

JAMES R. PICKENS                                                              PLAINTIFF

v.                             No. 4:18CV00212 JLH-BD

NANCY A. BERRYHILL, Acting Commissioner,
Social Security Administration                                             DEFENDANT

                                        ORDER

      The plaintiff’s request for attorneys’ fees under the Equal Access to Justice Act is

GRANTED. Document #19. Fees are hereby awarded in the amount of $6,888.20.

      IT IS SO ORDERED this 16th of May, 2019.




                                               J. LEON HOLMES
                                               UNITED STATES DISTRICT JUDGE
